 
 
I 
112th CONGRESS 1st Session 
H. R. 417 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2011 
Mr. Owens (for himself, Mr. Tonko, Ms. Pingree of Maine, Mr. Loebsack, Mr. Keating, Mr. Welch, Mr. DeFazio, Ms. Jackson Lee of Texas, Ms. Hirono, Mr. Pascrell, Mr. Holt, Mr. Weiner, Mr. Michaud, and Mr. Hinchey) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the expansion of certain information reporting requirements to corporations and to payments for property, to impose a surcharge on high income taxpayers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Small Business Tax Relief Act of 2011.  
2.Repeal of expansion of certain information reporting requirements to corporations and to payments for propertySection 9006 of the Patient Protection and Affordable Care Act is repealed. Each provision of law amended by such section is amended to read as such provision would read if such section had never been enacted. 
3.Surcharge on high income individuals 
(a)In generalSubchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new part: 
 
VIIISurcharge on high income individuals 
 
Sec. 59C. Surcharge on high income individuals.  
59C.Surcharge on high income individuals 
(a)General ruleIn the case of a taxpayer other than a corporation, there is hereby imposed (in addition to any other tax imposed by this subtitle) a tax equal to 5.4 percent of so much of the modified adjusted gross income of the taxpayer as exceeds $1,000,000.  
(b)Taxpayers not making a joint returnIn the case of any taxpayer other than a taxpayer making a joint return under section 6013 or a surviving spouse (as defined in section 2(a)), subsection (a) shall be applied by substituting for the dollar amount therein (after any increase determined under subsection (d)) a dollar amount equal to— 
(1)50 percent of the dollar amount so in effect in the case of a married individual filing a separate return, and  
(2)80 percent of the dollar amount so in effect in any other case.  
(c)Modified adjusted gross incomeFor purposes of this section, the term modified adjusted gross income means adjusted gross income reduced by any deduction (not taken into account in determining adjusted gross income) allowed for investment interest (as defined in section 163(d)). In the case of an estate or trust, adjusted gross income shall be determined as provided in section 67(e).  
(d)Inflation adjustments 
(1)In generalIn the case of taxable years beginning after 2011, the dollar amount in subsection (a) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by  
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, by substituting calendar year 2010 for calendar year 1992 in subparagraph (B) thereof.  
(2)RoundingIf any amount as adjusted under paragraph (1) is not a multiple of $5,000, such amount shall be rounded to the next lowest multiple of $5,000.  
(e)Special rules 
(1)Nonresident alienIn the case of a nonresident alien individual, only amounts taken into account in connection with the tax imposed under section 871(b) shall be taken into account under this section.  
(2)Citizens and residents living abroadThe dollar amount in effect under subsection (a) (after the application of subsections (b) and (d)) shall be decreased by the excess of— 
(A)the amounts excluded from the taxpayer’s gross income under section 911, over  
(B)the amounts of any deductions or exclusions disallowed under section 911(d)(6) with respect to the amounts described in subparagraph (A).  
(3)Charitable trustsSubsection (a) shall not apply to a trust all the unexpired interests in which are devoted to one or more of the purposes described in section 170(c)(2)(B).  
(4)Not treated as tax imposed by this chapter for certain purposesThe tax imposed under this section shall not be treated as tax imposed by this chapter for purposes of determining the amount of any credit under this chapter or for purposes of section 55. .  
(b)Clerical amendmentThe table of parts for subchapter A of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Part VIII. Surcharge on high income individuals.  .  
(c)Section 15 not To applyThe amendment made by subsection (a) shall not be treated as a change in a rate of tax for purposes of section 15 of the Internal Revenue Code of 1986.  
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2010. 
(e)Deficit reductionRevenues received pursuant to the amendments made by this section shall be deposited in the Treasury and used for deficit reduction, except that in the case of a fiscal year for which there is no Federal budget deficit (determined after taking into account the repeal and amendments made by section 2), such amounts shall be used to reduce the Federal debt (in such manner as the Secretary of the Treasury considers appropriate).   
 
